Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tommie Raymond Thomas appeals the district court’s order denying his motion to correct an alleged clerical error in his criminal judgment. See Fed.R.Crim.P. 36. Because there is no clerical error in Thomas’ criminal judgment, we affirm the district court’s order. United States v. Thomas, No. 3:03-cr-00173-GCM-1 (W.D.N.C. Jan. 27, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.